Per Curiam:
Whether or not there was a waiver of performance after the due date, and whether the defendant acquiesced in plaintiffs completing the work after knowledge that it would not be completed on time, depend upon facts from which varying inferences may be drawn, and, therefore, the motion for summary judgment was properly denied. The order appealed from should be affirmed, with ten dollars costs and disbursements. Present •— Clarke, P. J., Dowling, McAvoy, Finch and Burr, JJ. Order affirmed, with ten dollars costs and disbursements.